780 N.W.2d 572 (2010)
Jesuben ENGELHARDT and Lori Engelhardt, Plaintiffs-Appellees,
v.
ST. JOHN HEALTH SYSTEM-DETROIT-MACOMB CAMPUS, d/b/a St. John Macomb Hospital, Defendants-Appellants, and
Rajesh C. Bhagat, M.D. and Rajesh C. Bhagat, M.D., P.C., Defendants.
Docket No. 139832. COA No. 292143.
Supreme Court of Michigan.
April 7, 2010.

Order
On order of the Court, the application for leave to appeal the September 9, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.